Citation Nr: 1506993	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  09-35 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for a right ankle disability, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to service connection for a lumbar spine disability.

4.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:  Vietnam Veterans of America




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from October 1962 to October 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In February 2014, the Veteran testified at a Board hearing by videoconference before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

The claims were previously remanded in March 2014.  The RO has returned the claims to the Board for further appellate adjudication.

(The claims of entitlement to service connection for a cervical spine disability and a lumbar spine disability as well as a claim of entitlement to a TDIU are addressed in the remand that follows the decision below.)



FINDING OF FACT

The Veteran's right ankle disability likely equates to marked limitation of motion, but without ankylosis.


CONCLUSION OF LAW

An evaluation of 20 percent, but no higher, for a right ankle disability is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.71a, Diagnostic Code 5271 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in September 2007 that fully addressed all notice elements and was issued prior to the initial RO decision in this matter.  The letter provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed.  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, the Veteran's statements in support of the claim are of record, including testimony provided at a February 2014 hearing before the undersigned.  The Board has reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  An examination has been conducted that includes findings necessary to apply the rating criteria.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Analysis

The Veteran's right ankle disability has been evaluated pursuant to Diagnostic Code 5271.  38 C.F.R. § 4.71a.  A 10 percent rating is assigned where there is moderate limitation of motion of the ankle.  A 20 percent rating is assigned where there is marked limitation of motion of the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2014).

A 40 percent evaluation may be assigned for ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity.  A 30 percent rating is assignable for ankylosis in plantar flexion between 30 degrees and 40 degrees, or in dorsiflexion, between 0 degrees and 10 degrees.  A 20 percent rating may be assigned for ankylosis in plantar flexion, less than 30 degrees.  Diagnostic Code 5270 (2014).

Standard range of motion of an ankle is to 20 degrees of dorsiflexion and to 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II (2014).

The Veteran was afforded a VA examination in August 2008.  The Veteran's range of motion was indicated as dorsiflexion to -5 degrees with pain, plantar flexion was from 0 to 35 degrees with pain, eversion was from 0 to 10 degrees with pain, inversion was from 0 to 10 degrees with pain.

A January 2009 treatment note indicates that the Veteran was diagnosed with degenerative joint disease of the right ankle.  The note also indicates that he has neuropathy secondary to his alcohol intake which contributed to his ankle pain.

A September 2013 VA examination indicates that the Veteran had dorsiflexion to 15 degrees with pain beginning at 10 degrees.  The Veteran had no additional lack of range of motion with repetitive testing.  The examiner indicated that the Veteran's ankle disability did not impact his ability to work.

During the Veteran's hearing testimony in March 2014, he indicated that he was bothered with pain in his ankle and that he wore a brace.  The Veteran additionally indicated that he would be having surgery on his ankle, but a VA treatment note dated that same month indicates that the Veteran cancelled the surgery.

The Veteran was afforded another VA examination in April 2014.  The examiner indicated that there was no ankylosis.  The Veteran's range of motion was normal with pain on dorsiflexion only noted beyond the normal range of motion.  The examiner indicated that it was less likely than not that there was a decrease in range of motion following repetitive motion.  The examiner indicated that the Veteran's right ankle disability did not impact his ability to work.  

The Veteran submitted a VA podiatry note dated in November 2014.  The provider indicated that the Veteran's subtalar joint had significant deformity and pain.  The Veteran's range of motion was less than five degrees total (normal range of motion indicated as 20 degrees inversion and 10 degrees eversion).  The provider went on to indicate that the subtalar joint of the ankle was the primary source of the Veteran's pain and disability.  The provider additionally indicated that the Veteran had been having cortisone injection therapy but that the relief was only short-term.  The Veteran indicated that he did not wish to have right ankle surgery.

The Veteran's additional VA treatment records were thoroughly reviewed with regard to his right ankle disability; there is no indication of ankylosis contained in his treatment records.

The Veteran's right ankle disability is manifested by limited motion and pain.  The evidence of record does not reveal many objective indications of disability except for the repeated notations of pain, which pain has most recently been described as "significant."  Given this description, the Board finds that the Veteran's ankle disability may be equated to impairment rivaling "marked" limitation of motion.  Consequently, with resolution of reasonable doubt in the Veteran's favor on the question of impairment caused by pain, a 20 percent rating under Diagnostic Code 5271 is assignable.  A higher rating may not be assigned under this code.  

In order to assign a higher rating under Diagnostic Code 5270, ankylosis of the ankle in plantar flexion between 30 degrees and 40 degrees, or in dorsiflexion between 0 degrees and 10 degrees must be shown.  There is no basis, however, for a higher evaluation for the Veteran's right ankle, inasmuch as there is no clinical evaluation of ankylosis of the ankle.  See Johnston v. Brown, 10 Vet. App. 80 (1997).

There is no indication of either ankylosis, ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astragalus, or astragalectomy such that DCs 5270, 5272, 5273, and 5274 are not for application.  There are no other alternative diagnostic codes under 38 C.F.R. § 4.71a that could apply to the Veteran's right ankle disorder.  In this regard, the Board notes that there is no nerve disability of the right ankle indicated in the record as due to his service-connected right ankle disability.

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2014).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Veteran's service-connected right ankle disability is manifested by signs and symptoms such as pain and loss of range of motion.  These signs and symptoms, and their resulting impairment, are specifically contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the ankle provide disability ratings on the basis of limitation of motion and all of the cited symptomatology is considered with the Veteran's disability.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's right ankle disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  Referral under 38 C.F.R. § 3.321(b) is therefore not warranted.


ORDER

Entitlement to a rating of 20 percent for a right ankle disability, is granted, subject to the regulations applicable to the payment of monetary benefits. 


REMAND

Service connection may be established on a secondary basis for a disability that is caused or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires (1) competent evidence (a medical diagnosis) of current chronic disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

The Veteran contends that his lumbar spine disability is related to his service-connected right ankle disability or, in the alternative, is directly related to service.  

During his February 2014 hearing testimony, the Veteran indicated that he hurt his back in service.  A March 1965 treatment note indicates that the Veteran had mild lower parathoracic muscle soreness.  Although the Veteran was afforded a VA examination to consider his claim in June 2010, the examiner did not consider direct service connection and did not consider whether his lumbar spine disability was aggravated by his service-connected ankle disability.  The examiner only indicated that the Veteran's lumbar spine disability was not caused by his service-connected ankle disability.  Additionally, the examiner did not provide a rationale concerning her opinion that the Veteran's cervical spine disability was not related to his service-connected right ankle disability.  

The Veteran was examined again, pursuant to the Board's remand, in April 2014.  Unfortunately, the examiner did not offer a rationale that discussed the in-service injuries and did not offer an opinion concerning possible aggravation of cervical or lumbar spine disability by the service-connected ankle disability.  Thus, the Veteran must be afforded another examination on remand.  

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

The Veteran's claim for TDIU is considered inextricably intertwined and also remanded pending the outcome of the Veteran's claim service connection for his other claimed disabilities.  See Harris v. Derwinski, 1 Vet. App. 180, 183  (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims files any pertinent records adequately identified by the Veteran, including any ongoing medical records from the Montgomery VA Healthcare System.

2.  Thereafter, the Veteran should be afforded a VA examination relative to his service connection claims.  The claims folders must be made available to and reviewed by the examiner.  

Based upon the examination results and the review of the claims folders, the examiner should state the medical probabilities that a cervical spine disability and/or a lumbar spine disability is traceable to the Veteran's period of active military service.  Consideration should be given to the notation of in-service treatment.  The examiner must also provide an opinion as to whether the Veteran's cervical spine disability and/or lumbar spine disability has been caused or made worse by service-connected right ankle disability.  

The rationale for all opinions expressed must be provided.  This should include an explanation regarding possible aggravation of the cervical or lumbar spine disability by the right ankle disability.  The medical reasons for accepting or rejecting the Veteran's theories of service connection should be set forth in detail.

3.  Thereafter, the agency or original jurisdiction should adjudicate the claims remaining on appeal.  If a benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case and provided an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


